Case 1:16-cr-00212-LAK Document 1574 Filed 04/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
ORDER

16 Cr. 212 (LAK)
RONALD MATTHEWS,

Defendant.

WHEREAS, with the consent of defendant RONALD MATTHEWS, his
guilty plea allocution was taken before a United States Magistrate
Judge on February 23, 2021;

WHEREAS, a transcript of the allocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court has
determined that the defendant entered the guilty plea knowingly
and voluntarily and that there was a factual basis for the guilty
plea;

IT IS HEREBY ORDERED that the defendant’s guilty plea is
accepted.

SO ORDERED:

Dated: New York, New York
April , 29021

HONORABLE LEWIS” l ay LAN
UNITED STATES DISTRI 5 JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
